            Case 7:21-cv-01737-NSR Document 54 Filed 09/10/21 Page 1 of 3




Jodi F. Bouer
Kimberly Mack Rosenberg
BOUER LAW LLC
44 Church St.
White Plains, NY 10601
Tel. (917) 797 8033
jbouer@bouerlaw.com
kim@bouerlaw.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

K.B., by and through his parents and guardians,
A.B. and S.B., individually, on behalf of similarly
situated individuals,                                 Civil Action No. 7:21-cv-01737-NSR

                      Plaintiff,
       v.
                                                      ORDER OF DISMISSAL
IBM MEDICAL AND DENTAL BENEFITS
PLAN FOR REGULAR FULL-TIME AND
REGULAR PART-TIME EMPLOYEES,                          ECF CASE
INTERNATIONAL BUSINESS MACHINES
(“IBM”) CORP., IBM OFFICE OF THE PLAN
ADMINISTRATOR, E. FLEMING AND
UNIDENTIFIED COMMITTEE MEMBERS,
IBM MEDICAL BENEFITS TRUST,

                      Defendants.                                         9/10/2021



       Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that all claims by

K.B., by and through his parents and guardians, A.B. and S.B., brought against Defendants IBM

Medical and Dental Benefits Plan for Regular Full-Time and Regular Part-Time Employees,

International Business Machines (“IBM”) Corp., IBM Office of the Plan Administrator, and

E. Fleming and Unidentified Committee Members are dismissed with prejudice and without cost.

All claims by K.B., by and through his parents and guardians, A.B. and S.B., brought against the
         Case 7:21-cv-01737-NSR Document 54 Filed 09/10/21 Page 2 of 3




IBM Medical Benefits Trust are dismissed without prejudice. The claims of the putative class

against all defendants are dismissed without prejudice.

       IT IS SO ORDERED

       Dated :        September 10, 2021

                      White Plains, NY
                                                 The Honorable Nelson S. Roman
                                                 United States District Judge

BOUER LAW LLC

    s/ Jodi F. Bouer
Jodi F. Bouer (JB 2063)
Email: jbouer@bouerlaw.com
Kimberly Mack Rosenberg (KR 3325)
Email: kim@bouerlaw.com
44 Church St.
White Plains, NY 10601
Tel. (917) 797-8033
and
55 Phillips Ave.
Lawrenceville, NJ 08648
Tel. (609) 924-3990

SIRIANNI YOUTZ
SPOONEMORE HAMBURGER PLLC

    s/ Eleanor Hamburger
Eleanor Hamburger, Pro Hac Vice
Email: ehamburger@sylaw.com
3101 Western Avenue, Suite 350
Seattle, WA 98121
Tel. (206) 223-0303; Direct (206) 838-1809

Attorneys for Plaintiff




                                                2
        Case 7:21-cv-01737-NSR Document 54 Filed 09/10/21 Page 3 of 3




JONES DAY

    s/ Miguel Eaton
Miguel Eaton, Pro Hac Vice
Email: meaton@jonesday.com
51 Louisiana Ave., N.W.
Washington D.C. 2001
Tel. (202) 879-3939

Corey J. Russell, Pro Hac Vice
Email coreyrussell@jonesday.com
77 West Wacker Drive
Chicago, IL 60601
Tel. (312) 782-3939

Amanda L. Dollinger
Email: adollinger@jonesday.com
250 Vesey Street
New York, NY 10281
Tel. (212) 326-3475

Attorneys for Defendants IBM Medical and Dental Benefits Plan for Regular Full-Time and
Regular Part-Time Employees, International Business Machines (“IBM”) Corp. IBM Office
of the Plan Administrator, E. Fleming and Unidentified Committee Members.




                                          3
